Citation Nr: 0401275	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  00-15 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1976 to 
May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The veteran testified before the 
undersigned member of the Board at a videoconference hearing 
held in July 2003.

Although the issues of entitlement to service connection for 
back and right knee disabilities were initially developed for 
appellate review, service connection for both disabilities 
was granted in an April 2002 rating decision.


REMAND

The veteran contends that he has left knee disability for 
which service connection is warranted.  VA treatment records 
on file for 1999 to February 2003 are negative for any 
complaints, finding or diagnosis of left knee disability.  
The veteran was examined by VA in October 2001, at which time 
he reported no left knee complaints, and no diagnosis of left 
knee disability was recorded, although physical examination 
disclosed the presence of mild left patellofemoral crepitus.  
At his July 2003 hearing before the undersigned, the veteran 
indicated that he had received VA treatment for his left knee 
complaints as recently as June 2003.  He also complained that 
the examination of his left knee in October 2001 was too 
limited.

Under the circumstances, the Board is of the opinion that 
further evidentiary development would be helpful in the 
adjudication of the instant claim, to include obtaining 
recent VA treatment records from the Des Moines, Iowa VA 
Medical Center, and affording the veteran a VA examination 
which specifically addresses his left knee complaints.

In addition, the veteran's representative contends that VA 
should consider whether the veteran's service-connected 
disabilities caused or chronically worsened the claimed left 
knee disability.  While the record reflects that the RO has 
considered the alternative theory of secondary service 
connection in the instant case, see generally Ashford v. 
Brown, 10 Vet. App. 120 (1997), there is no indication that 
the veteran has been apprised of the regulation pertaining to 
secondary service connection.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
treatment records from the VA 
Medical Center in Des Moines, Iowa, 
for February 2003 to the present 
should be obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records that 
may be identified by the veteran, it 
should inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  Then, the RO should arrange for 
a VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of any left 
knee disability.  All indicated 
studies should be performed, and all 
findings should be reported in 
detail.  With respect to any left 
knee disability found, the examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the left knee 
disability is etiologically related 
to military service, or was caused 
or chronically worsened by the 
veteran's service-connected back or 
right knee disorders.  The rationale 
for all opinions expressed should be 
provided.  The claims file must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims file was made.  

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and 
the implementing regulations, see 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Then, the RO should re-adjudicate 
the issue of entitlement to service 
connection for left knee disability.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, which should include appropriate 
citation to 38 C.F.R. § 3.310, and provide the veteran and 
his representative with an appropriate opportunity to 
respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

